 I)I(ISIONS ()1: N I IIONAl IABOR RL.ATIONS BOARI)Ulnited Contractors Incorporated, JMCO TruckingIncorporated, Joint Employers and Teamsters"(eneral" lA)cal Union No. 200, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Cases 30 'A 4253, 30('A-4437, 30-CA 4264,and 30 ('A 4485August 9, 1979I)lXISION AND ORDERBY MI MlB1IRS PNIII.,() MURPIIY ANI) TRUIiSI)AI. IOn March 13, 1979, Administrative law JudgeKarl .Buschmann issued the attached Decision inthis proceeding. Thereafter, Respondents filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brieftand has decided to affirm the rulings, findings.2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.On September 19, 1975, in Case 30 CA 2885 (220N LRB 463), the Board found, inter alia, that the sameRespondents had violated Section 8(a)(5) of the Actby failing to abide by the terms of their collective-bargaining agreement with the Union, by dealing di-rectly with the unit employees in respect to theirterms and conditions of employment, and by chang-ing their employees' terms and conditions of employ-ment without bargaining with the Union. The Courtof Appeals for the Seventh Circuit subsequently en-forced the Board's Order on June 23, 1976.3There-after, on January 17, 1977, the Supreme Court deniedRespondents' petition for certiorari.4Following the Supreme Court's ruling the Boardsent a letter to the parties, requesting that they com-mence bargaining pursuant to the Board's Order. TheUnion, by letter of February 3, 1977, proposed ameeting with Respondents for February 15. WhileI Respondents have requested oral argument. This request is hereby de-nied. as the record. exceptions. and brief adequately present the issues andthe positions of the parties.2 Respondents hase excepted to certain credibility findings made by theAdminlistrativ'e Law Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibility un-less the clear preponderance of all of the relevant evidence convinces us thatthe resolutions are incorrect. Standard D'Wall Produit, In/.. 91 NIRB544 (1950), enld. 188 .2d 362 (3d (it. 19511 We have carefully elaninedthe record and find no basis fr resersing his findings.3539 F.2d 713.'429 U.S. 1061.'All dates herein are in 1977, unless otherwise indicated.agreeing to the bargaining session, Respondents alsoindicated in their response, dated February 9, thatthey would terminate the existing contract on its expi-ration date. May 31. For reasons not disclosed by therecord, the parties did not begin to negotiate a newcontract until February 22. The meeting on that dateended abruptly when Respondents insisted on tape-recording the bargaining session. The Union refusedto negotiate under this condition.Both sides submitted their bargaining proposals, inwriting, prior to the next meeting, on May 24. TheUnion's proposal was based primarily on the expiringcontract. B contrast, Respondents' demands con-tained several important revisions, including a strongmanagement-rights clause and an across-the-board20-percent wage reduction for the three unit employ-ees. 'The second meeting lasted less than I hour, as theparties were unable to agree on any significant issues.Both sides agreed that they had reached an impassein their negotiations. There were no further contractdiscussions.Based on these facts, the Administrative LawJudge found in the instant case that Respondents hadviolated Section 8(a)(5) of the Act when they refusedto bargain in good faith with respect to the terms andconditions of a successor agreement. We agree withthe Administrative Law Judge's finding for the rea-sons set forth below.Section 8(a)(5) of' the Act establishes a duty "toenter into discussion with an open and fair mind, anda sincere purpose to find a basis of agreement."N. L. R. B. v. HeIrrman .Saus.ag Companl'l, In1., 275 F.2d229, 231 (5th Cir. 1960). As the Supreme Court statedin N. L. R. B. v. Insuralce Agents' International Union,A FL-C10 Prudential In surance Cormpan.l of Amer-ic al. 361 U.S. 477, 485 (1960):Collective bargaining, then, is not simply an oc-casion for purely formal meetings between man-agement and labor, while each maintains an atti-tude of "take it or leave it": it presupposes adesire to reach ultimate agreement, to enter intoa collective bargaining contract.This obligation does not compel either party to agreeto a proposal or to make a concession. N.L. R.B. v.A merican National Insurance Co., 343 U.S. 395(1952). However. the Board may, and does, examinethe contents of the proposals put forth, for "if theBoard is not to be blinded by empty talk and by themere surface motions of collective bargaining, it musttake some cognizance of the reasonableness of the po-sition taken by an employer in the course of bargain-ing negotiations." N.L.R.B. v. Reed & Prince Manu-fiacturing (Companry, 205 F.2d 131, 134 (Ist Cir. 1953),cert. denied 346 U.S. 887.244 NLRB No. 1372 tINIIt[) (ONTRACTORS IN(ORPORAI EDIn this instance Respondents agreed to meet withthe Union only after being ordered to do so by theBoard and the courts. Then Respondents arrived forthe first bargaining session in February with a taperecorder which, as the Administrative aw Judgepointed out. "is not conducive to a free and openbargaining process." This conduct. while not allegedto have been unlawful, apparently served no otherpurpose than to prolong the negotiations. When theparties subsequently exchanged contract proposalsprior to the second meeting. Respondents demanded.as noted, an extensive management-rights clause anda significant wage reduction fr the employees. Intheir letter to the Union Respondents attempted tojustify the pay decrease as follows:This will give the men and the Teamsters an op-portunit, to stand on the front line in the waragainst inflation. It is obvious that inflation is theproduct of escalating wages and the Teamstershave the opportunity now to fight inflation. A 20percent decrease in the wage rate is a small buteffective means of combating inflation.Predictably, the parties could agree only on minoritems, such as raincoats and meal periods, during thesecond negotiating session.In our view the foregoing facts plainly show thatRespondents never intended to reach a collective-bar-gaining agreement with the Union. We cannot acceptthe contention that Respondents. in good faith. be-lieved that the Union could agree to a 20-percentwage reduction for its members during a period ofwidespread inflation, at least in the absence of anysupported claim of economic necessity. Furthermore,the management-rights clause demanded by Respon-dents would have required that the Union yield allbargaining rights on such basic items as the settingand enforcement of work rules, the scheduling ofhours and the assignment of duties. the discipline anddischarge of employees, subcontracting, and reloca-tion or shutdown of operations. While it is clear un-der American National In.surance Co., supra, that themere insistence upon a management-rights clause isnot a per se violation of the Act. the Board has consis-tently held that a violation is made out when. as here.the employer demands a contractual provision whichwould exclude the labor organization from any effec-tive means of participation in important decisions af-fecting the terms and conditions of employment of itsmembers.6Thus, we conclude that Respondents' ne-gotiation strategy was to submit an "offer" that theywere certain would be unacceptable to the Union.6 Gulf States Manujacturing. Inc. 230 NLRB 558 (1977): San Iauhel Elc-ric Services, Inc.. 225 NLRB 1073 (1976); Gulf Stares Canners. 1tc. 224NLRB 1566 (1976); Tomio Communicationrs. Ic., 220 NlRB 636 (1975).For these reasons, we adopt the finding of the Admin-istrative L1aw Judge that Respondents have violatedSection 8(a)(5) and (I) of the Act by refusing to bar-gain in good faith with the Union.We also adopt the Administrative Law Judge'sfinding that Respondents further violated Section(a)(5) of the Act bh reducing their emplosees hourlywages by 4 percent on November 11. ad Respon-dents implemented their last offer to the Union after avalid bargaining impasse had been reached. Respon-dents' action would have been lawful. Midwcest Cast-ing (Corora(ion. 194 NLRB 523 (1971). It is well es-tablished. however. that no such impasse canl exist inthe presence of bad-faith bargaining. such as IOundherein. 71/li Broadcasting Co., 163 NLRB 475 (1967).Moreover, even assuming that a lawful impasse didexist in this case, it is clear that the unilateral changeinstituted by Respondents was significantly difl'erentthan their last offer to the Union.7Finally. we agree with the Administrative LawJudge's findings that Respondents violated Section8(a)(1) and (3) of the Act by laying off drivers GuyBourdo. Milan Mix. and Percy Williams during 1977because they engaged in union or other protected ac-tivities. However, contrary to the Administrative l.awJudge, we are unable to find that Respondents furtherviolated Section 8(a)(4) of the Act in these layoffs.In finding that Respondents' unlawful conduct wasalso in violation of Section 8(a)(4) of the Act. theAdministrative Law Judge relied solely on evidencethat the three discriminatees herein gave testimony inthe prior Board proceeding which was adverse to theposition of Respondents. There the Board found. inaddition to the 8(a)(5) violations, that Respondentshad discriminatoril discharged Bourdo, Mix, andWilliams in the fall of 1974. The evidence in the sub-sequent backpa proceeding reveals, however. thatRespondents reinstated all three drivers to their for-mer positions-Bourdo and Mix in January and Wil-liams in July--prior to the date that the Board's De-cision in Case 30-CA 2885 (220 NLRB 463). issuedin 1975. For approximately the next 2 ears theseemployees were employed by Respondents withoutany further incidents involving alleged discriminationagainst them. Then. I month after Bourdo had filedgrievances with the Union, Respondents laid offBourdo and Williams in late June 1977. Respondentsrecalled these drivers on July 29. Thereafter, in Octo-ber and November 1977. the three discriminateesfiled complaints with state and local authorities alleg-ing that Respondents had paid them less than thehourly wage rate required under local guidelines. Re-'See IHorl:on (,omt,,unicatirons Corporlaon o ('ahirnla. 211 NLRB 792.fn. 2 (1974). where the Board lfeund that "an increase in wages of almost 15percent can hardly be viewed as insignificant 73 741)I:( ISIONS O()F NAII()IONAI. ABOR Rt:I.AlIONS BOARI)spondents retaliated by laying off Bourdo, Mix, andWilliams on November 1.Based on these facts, we conclude that the layoffsof these drivers, though unlawful, did not violate Sec-tion 8(a)(4) of the Act. The record does not show thatRespondents laid off these employees in retaliationfor their giving testimony in the prior unfair laborpractice proceeding, but establishes rather that theywere laid off because of their conduct in filing griev-ances with the Union and complaints with state andlocal governmental agencies. Therefore, we shall dis-miss this portion of the complaint.AMENI) C()N('LtUSIONS () LAWSubstitute the following for the AdministrativeLaw Judge's Conclusions of Law 2 and 6:"2. Teamsters 'General' Local Union No. 200, atf-filiated with the International Brotherhood of Team-sters, Chauffeurs. Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act, representing an appropri-ate unit of employees employed by Respondents. Theappropriate unit is:All truckdrivers employed by Respondents attheir Menomonee Falls, Wisconsin, location, ex-cluding all other employees, guards and supervi-sors as defined by the Act."6. By laying off Guy Bourdo and Percy Williamsin the summer of 1977 and by laying off Guy Bourdo,Percy Williams, and Milan Mix in the fall of' 1977,Respondents have violated Section 8(a)(l) and (3) ofthe Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that Respondents, UnitedContractors Incorporated, JMCO Trucking Incorpo-rated, Joint Employers, Menomonee Falls, Wiscon-sin, their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:I. Substitute the following for paragraphs I(b) and(c):"(b) Withholding the wages of their employees forfiling grievances with state or local authorities."(c) Refusing to bargain collectively in good faithwith Teamsters 'General' Local Union No. 200, affili-ated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of the em-ployees in the unit described below. concerning ratesof pay. wages, hours of employment, and other termsand conditions of employment."All truckdrivers employed by Respondents attheir Menomonee Falls. Wisconsin, location, ex-cluding all other employees, guards and supervi-sors as defined by the Act."2. Substitute the following for paragraph l(e):"(e) In any' other manner intertfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."3. Substitute the following for paragraph 2(a):"(a) Offer Guy Bourdo. Milan Mix, and PercyWilliams immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges previ-ously enjoyed, and make them whole fr any loss ofearnings they may have suffered due to the discrimi-nation practiced against them in the manner set forthin the section of this Decision entitled 'The Rem-edy.' "4. Substitute the attached notice for that of theAdministrative Law Judge.II Is tURIIILR ORDERED) that the portion of thecomplaint alleging that Respondents have discrimi-nated against employees for giving testimony in a Na-tional Labor Relations Board proceeding be, and ithereby is, dismissed.APPEN DIXNOllICE TO EMPIOYEESPOSTED BY ORDER OF THENAII()ONA LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE Wll.l NOT lay off our employees or takeany other reprisal against them because theyfiled grievances with a union or because theyjoined, supported, or engaged in union or otherprotected activities.WE wvil. Nor withhold the paychecks of ouremployees because they filed grievances withstate and local authorities or because they en-gaged in other protected activities.WE WILL. NOT refuse to bargain collectively ingood faith with Teamsters "General" LocalUnion No. 200, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclu-sive representative of our employees in the bar-gaining unit described below, concerning rates of UNITII) CONTRACTORS INCORPORA1 EDpay, wages, hours of employment. and otherterms and conditions of employment.WE WIll. NOI change or eliminate our employ-ees' wages, hours, holidays, vacations, or otherterms and conditions of employment establishedby collective bargaining with the above-namedUnion without bargaining in good faith with saidUnion.WE WILL. NOt in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.WE \VI.. offer Guy Bourdo. Milan Mix. andPercy Williams immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, with-out prejudice to their seniority or an\ otherrights or privileges previously enjoyed. and vtwiLi. make them whole for any loss of earningsthey may have suffered due to the discriminationpracticed against them. with interest.WE WIl., upon request, bargain collectively ingood faith with the above-named nion as theexclusive representative of all employees in thebargaining unit described below with respect torates of pay. wages. hours of' employment. andother terms and conditions of employ ment and.if an understanding is reached, embody it in asigned agreement. The bargaining unit is:All truckdrivers employed by Respondents attheir Menomonee Falls, Wisconsin, location, ex-cluding all other employees, guards and supervi-sors as defined by the Act.WE Witi honor and enforce the provisions ofour contract with the above-named Union whichexpired on May 31, 1977, and wE \vII, restore toour employees all benefits, including wages, paidholidays, and vacations, which we have failed topay pursuant to that agreement.UNITED CON1RA( ORS IN( ORPORAI ),JMCO TRUCKING INCORPORAltl)DECISIONKARL H. BSCHMANN. Administrative Law Judge: Thiscase arose upon charges filed by Guy Bourdo, an individ-ual, in Cases 30 CA-4253 and 30 CA-4437 and by Team-sters "General" Local Union No. 200. affiliated with theInternational Brotherhood of Teamsters. Chauffeurs. Ware-housemen and Helpers of America. Case 30-CA 4264 and30-CA-4485 and upon a consolidated complaint issued De-cember 30. 1977. alleging that Respondents violated Sec-tion 8(a)(1). (3). (4). and (5), of the National Labor Rela-tions Act.A hearing on the allegations in the complaint was heldbefore me on February 1-3, 1978. in Milwaukee. Wiscon-sin. Respondents iled a brief on April 3. 1978. Counsel forthe General Counsel, although requested to tile a brief inthis case, submitted a two-page letter.Upon the entire record in this case., including the brieftiled hb Respondents and from ms observation of' the wit-nesses. I make tile following tindings of fact and conclu-silnls of law.FINIo)(is 01 :\( IUInited Contractors Incorporated (ihereiin called JUnitedl)is a W;iscoInsin corporaltion with its prinlcipal office loca;tedin Menolllonee Falls. Wisconsin. Uniti is engaged primar-ily in the business of road constructionL in the lilw, auikeeCounty area. J1(() T1rucking I ncorpora ted. also a \i lcon-sin corporation located in Menonlonee Falls. is engaged inprosided trucking ser\ices primarily for lnited at \arloussites til the lw;Lukee area. United and J\()O are afflili-ateLl businesses ith conmtmon offices, o, nership. directors.operators and supervisors and constitute a silinle integratedbusiness enterprise. They constitute t single eniploser orpurposes of collective bargaining lInd are n)\\ llid hal\vebeen an employer engaged in comllmerce as defined inl Sec-tion 2(6) and (7) of the Act.The Union. Teamllsters "General" Iocal 'nion No. 2t).affliliated f\ith the International Brotherhood of Teamiisters,(Ch;lufleurs. \Varehllousellc and lelpers o1 \America. is ad-mittedIs a labor orgaitiationl within the tieailrig oi Seclonll2(5) of tile Act.In substanice, the complaint alleges that Respondent laidoff certain employees and withheld their \wages hbecause otheir protected activities and that the mploer ullilalcralllreduced wages of its truckdrivers and refused to barai ncollectixel1Genleral ( oiunsel requested tat alrinistratie notice hegiven to the Board's decision in ( til Md (Olrl- lr,/r /lI('O//7o-ratled, 22) NRI.RB 43 ( 1975). enltd. 539 2d. 713. cert.denied 42) I .S. 1061 ( 1977). 1 here, the samne Respondentwas found to have ,iolated the Act in several respects andwas ordered to bargain collectively with the Union. Al-though Respondent had signed a multiemploer bargainingagreement effective June i. 1974, with Teamsters I.ocal No.200. it was found to have failed to bargain with that bar-gaining representative. Moreover. that case also establishedthat three employees. Milan Mix. Guy Bourdo. and PercsWilliams had been discriminatorils discharged. All threehad testified during that proceeding.Similar allegations are the subject of this proceeding andmight more appropriately have been the subject of a con-tempt proceeding in the Seventh Circuit, particularls sincethe instant proceeding deals with the same parties as thoseinvolved in the prior decision.In any case, the record in this case shows that the bar-gaining agreement (G.C. Exh. 2) between Respondent andTeamsters Local Union No. 200 terminated on May 31.1977. Prior thereto Respondent had informed the Union ofits intention to regard the agreement as at an end. For ex-ample, by letter of February 3. 1977. the Union. referring toa January 25 letter from the Board requesting the parties tobegin bargaining pursuant to the prior order. proposed ameeting for February 15. 1977 (G.(. Exh. 31). Respondent75 DE( ISIONS OF NATIONAL .ABOR RELATIONS BOARI)replied by letter of February 9, 1977, and agreed to themeeting. But Respondent stated as follows (G.C. Exh. 32):"[W]e hereby give you notice that our contract with Team-sters Local No. 200 will terminate on its expiration date.May 31, 1977. We are willing to negotiate a new contractwith you but this should not be interpreted as merely anattempt to change or modify our contract since it is ourintent to terminate that contract and all letters of' assentrelated thereto."The parties apparently did not meet on February 15, butdid meet on February 22, 1977. One day before that meet-ing, however, Respondent sent another letter to the Unioninforming it that the Company did not intend merely tochange or modify the existing contract but that it was pre-pared to negotiate for a new contract on an individual basis(G.C. Exh. 36). The meeting on the 22d was unsuccessfulbecause Respondent insisted on tape-recording the bargain-ing session, and the Union refused.The next negotiation meeting was held on May 24. 1977.Both sides had submitted their proposals. The Union's pro-posal (G.C. Exh. 34) was primarily based on the expiredcontract. whereas the Company's proposal. in a letter datedMay 18, 1977. (G.C. Exh. 33), contained several importantprovisions, including substantial reductions in wages. Afterless than an hour of discussion, the meeting ended in whatboth parties described as an impasse. because the partieswere unable to agree to anything except two or three minoritems. Subsequently, by letter of June 24, 1977, Respondentinformed its truckdrivers that the Company planned to be-come a "merit shop," that a fringe benefit plan was in theplanning stage and that their wages would conform to theDavis-Bacon Act requirements (G.C. Exh. 4 6).In the meantime, on May 17 and 27, 1977, Respondent's,employee Guy Bourdo filed grievances with the Unioncomplaining that the Employer had failed to pay him forhis work and that he had not been assigned work in accord-ance with his seniority. On June 26, 1977. the Company laidoff two of its truckdrivers, namely, Guy Bourdo and PercyWilliams. They were recalled on July 29, 1977.The record shows that during the time of' the layoffs ofBourdo and Williams in July 1977, Respondent's truckswere driven by Milan Mix, the only remaining member ofthe Teamsters unit: Frank Watson, the concrete foreman:and, on two occasions, Richard Welda, an operator withthe Company. In terms of seniority, the record indicatesthat of the three truckdrivers, Mix, who began working forRespondent in 1968, was senior to Bourdo, who started in1970, and Williams, who started in 1974. In terms of com-pany seniority, Frank Watson, who had worked for Re-spondent since 1965, was senior to Bourdo and Williams:however, Weldar, who commenced working in 1972. hadless seniority than Bourdo.In October and November 1977 Guy Bourdo and the twoother truckdrivers, Percy Williams and Milan Mix, filedcomplaints with state and local authorities because Respon-dent had paid them an hourly rate less than the minimumscale required under the local guidelines. As a consequenceof their complaints to state and local authorities that theEmployer had failed to pay the required minimum wagescales, Respondent repeatedly withheld the pay due thethree employees. For example, Mix, Williams, and Bourdoeach filed complaints in October and November 1977 withthe State of Wisconsin. Its Department of Public Worksinformed the Employer by letter of December 1, 1977. thatsuch complaints had been filed and requested an explana-tion from the Employer (Resp. Exh. 8). Similar claims wereconsidered by the city of Milwaukee (Resp. Exh. 10) andthe department of transportation of the State of Wisconsin(Resp. Exh. 9).As a result of these employees' claims. the local and statedepartments withheld the scheduled installment checks dueRespondent until the matter had been settled (Resp. Exh.8). Respondent justified its withholding of the wages of thethree employees on the basis that their complaints causedthe local and state authorities to withhold payments of sub-stantial sums of money.On November 11. 1977, Respondent reduced the hourlywages of its three truckdrivers from $7.80 an hour to $7.49retroactively to August I, 1977. And on the same day, No-vember 11, 1977. the three drivers, Guy Bourdo, Percy Wil-liams, and Milan Mix, were laid off.During the layoffs in November and I)ecember 1977,when all three drivers were affected. trucks were driven byGorden Duquaine, a mechanic who had worked at Respon-dent's plant since 1967: La Verne Schlei. the grading fore-man, whose company seniority dates back to 1965 and whowas found to be a supervisor within the meaning of the Actin the prior case: and Frank Watson.Only Milan Mix was ultimately recailled in January 1978.AnalysisGeneral ('ounsel's position as stated orally at the conIclu-sion of the hearing is basically that Respondent's hostilityagainst he Union as well as the truckdrivers' protected ac-tivities have prompted the layoffs and the withholding ofthe employees' paychecks and that Respondent has unilat-erally changed the working conditions of its truckdriersfollowing the unsuccessful bargaining for a renewal of thecontract.Respondent. in contrast. asserts that the layoffs were oc-casioned by legitimate business reasons, that the withhold-ing of the employees' pay was necessitated by failure of thelocal and state authorities to meet their installment ohliga-tions, and that the Employer was justified in changing theworking conditions. since the bargaining agreement had ex-pired, and the parties had reached an impasse in their nego-tiations.It is well established that in my analysis of these compet-ing contentions I am authorized to rely upon the previousunfair labor practice decision, involving the same Employerand the identical parties, at least to the extent of' findingRespondent's union animus, a bargaining obligation pursu-ant to the bargaining order, and the appropriateness of thebargaining unit consisting of all truckdrivers and exclusiveof all other employees.Turning first to Respondent's unilateral changes of' work-ing conditions, the record is clear that the bargaining agree-ment ended on May 31, 1977, that the parties met twice tonegotiate a new agreement. that an "impasse" was reached,and that the Employer substantially changed the workingconditions for its truckdrivers, including a reduction in76 UNITEDI ()ONTRACORS INCORPOR I)wages from a $7.80 to a $7.49 an hour foir the purpose of"fighting inflation." Although the letters of June 24. 1977,addressed to the truckdrivers ostensibly recognized theUnion as the bargaining agent for the three emploees. itinformed the employees of the changed working conditionsinitiated by Respondent. It stated (11) that the wages wouldbe paid in accordance with the Davis-Bacon Act and theprevailing wage rates of the various project contracts. (2)that the ('ompany was initiating a fringe benefit plan. and(3) that Respondent would become a "merit shop."The law is clear: a duty to bargain does not require aparts to engage in ruitless and endless discussions. Whereirreconcilable difflerences exist in the respective positionsalter good-faith negotiations the parties mnai he at an inm-passe. At such a point the duty to bargain is not terminated.but only suspended. Nevertheless. when a lawful impassehas been reached and the parties are at a stalemate, theemployer may make unilateral changes in working condi-tions. However, a legal impasse does not exist when theimpasse is the result of a party's bad faith or unfair laborpractices.Here, Respondent made a proposal which was predict-ably unacceptable to the Union and which contained suchsubstantially different provisions from those of the expiredcontract that such a proposal could not he taken seriousl\by a bargaining representative. First, the proposal con-tained a management's rights provision giving the (om-pany absolute control over the employees: second. it pro-vided for an open shop where a teamster employee had theoption as to whether he wanted to belong to the Union ornot; third, Respondent demanded a 20-percent pay cut:fourth, while the proposed contract provided for quarterlydiscussions, such discussions would exclude subcontractingissues. In short, Respondent's proposal on its face was un-worthy of serious negoatiation.Significantly, Respondent in its earlier letters to theUnion expressed its intention to negotiate a new contractand not one which would be based upon the expired con-tract or one which would contain mere changes or modifi-cations in the expired contract. Obviously. then, Respon-dent thereby clearly expressed its intention to discontinueits prior contractual relationship. Moreover. Respondentarrived for its first bargaining session with a tape recorder,which obviously is not conducive to a free and open bar-gaining process. In its second meeting Respondent agreedto such minor items as raincoats and meal periods. To besure, the record shows that on one or two occasions Re-spondent requested additional bargaining meetings. How-ever, given Respondent's premise for negotiations. any fur-ther meetings would have amounted to surface bargaining.Considering that Respondent had a bargaining obliga-tion not only because of the contractual relationship butalso by order of the Board and the courts, Respondent haswithout doubt defaulted on its obligation. As summarizedabove, Respondent has failed to bargain in good faith.Moreover, Respondent has also engaged in unlawful la-bor practices which rendered its unilateral changes im-proper. Only recently, the Board has ruled that an employ-er's discrimination against an employee for the pursuit ofhis right for unemployment compensation benefits understate law constituted a violation of Section 8(a)(1) of theAct. Sel (cle & Marine DvsIrihuor Co., Inc.. 237 N.RB75 ( 1978).In the case at hand, Respondent repeatedl, v ithheld theearned w;ages due its Teamsters on the hbasis that the hadfiled complaints with state and local authorities about theEmploxer's failure to pay the minimum paN fixed by localand state law. To he sure. Respondent was economicalladversely affected in that substantial installment pay menisdue the IEmployer under the contracts ith the state andmullicipal authorities were suspended pending resolution ofthe employees' complaints. 1oev es er. this as tile directresult of' Respondent's failure to pa? even the minimun mwages specified bh the local governments alnd the failure topay the hourly rates of the expired contract. Accordingl. itis clear that the complaints of Bourdo. Williams. and Mixto state and local governments constituted protected con-certed activity and that Respondent's retaliation hb with-holding the pa, of the three indi iduals amounted to aninterference with their protected activities, in iolation ofSection (;a) I I) of the Act.With respect to the lasofls in July and November 1977, itwas the testimony of James Meas. Respondent's president.that a general lack of work prompted the laotbf of toteam;lsters in .lul 1977 and all three truckdrivers in Novem-her and )ecemher 1977. Ice further testified that the la; oflSwere made in accordance with compan senliorit. Yet therecord shows that trucks were driven during the times of thelay offs and hat other emplo es of Respondent were as-signed to the task. With regard to seniority, the recordshows that employee Welda. with less company senioritythan Bourdo. drove trucks at least on several occasions inJuly 1977. The expired contract. in article 3. under "WorkAssignments." provides. inter lia: "The Emplo er agreesto respect thejurisdictional rules of the Union and shall notdirect or require its employees or persons other than theemployees in the bargaining units here involved. to performwork hich is recognized as the work of the employees insaid units." Clearls. then. Respondent. contrary to that pro-vision. assigned other employees to the truck driving workwithout bargaining with the Union. In addition, Respon-dent permitted a less senior employee to drive the trucks, apractice which is contrary to what Mews had described iascompany policy.Also the timing of the layoffs is of significance. In lateMay Bourdo filed grievances with the Union. and in lateJune the Company laid off Bourdo and Williams. Similarly,in November, when Bourdo, Williams, and Mix were laidoff, Bourdo had already filed a complaint with the Depart-ment of Transportation of the State of Wisconsin concern-ing the failure of Respondent to pay the wages establishedby the State.Finally., the record reflects Respondent's efforts to justiftthe layoffs upon considerations other than Mews' officialreasons. For example, Respondent offered evidence show-ing Williams' use of alcohol during and after working hoursand evidence suggesting that Bourdo left another companyunder suspicious circumstances. Lack of work, however.was the sole justification offered by Respondent's president.James Mews. Contradictory evidence of this type is not per-suasive: to the contrary, considering the timing of the lay-77 DECISIONS OF NATIONAL. LABOR RELATIONS BOARI)offs and the fact that the trucks were driven by other em-ployees, including on occasion a junior employee. as well asRespondent's inconsistent position on the underlying rea-sons, it is clear that the layoffi were improperly motivated.Considering also the totality of the evidence in this case aswell as the antiunion animus established in the prior deci-sion, Respondent's actions were predicated upon its hostil-ity toward the Union and the protected activities of theemployees when they filed complaints with the Union andthe various state and local authorities concerning their payscales. Accordingly. Respondent violated Section 8(a)(I)and (3) of the Act.Significantly, the three employees, Bourdo, Mix, andWilliams, gave testimony in the prior proceeding. Their tes-timony was in substantial part adverse to the position of theCompany. Without doubt, Respondent's discriminatorytreatment of the three employees was also prompted bytheir prior testimony, which resulted, in part, in an Orderagainst Respondent and the requirement that Respondentreinstate them and make them whole for any loss of earn-ings which they had suffered by reason of the prior dis-criminatory acts of Respondent. It is therefore clear thatRespondent's discrimination against them because of theirprior testimony amounts to a violation of' Section 8(a)(4) ofthe Act.CONI.USIONS 0() LAaWI. United Contractors Incorporated and JMCO Truck-ing Incorporated are a single employer engaged in com-merce as defined in Section 2(2), (6). and (7) of the Act.2. Teamsters "General" Local Union No. 200. affiliatedwith the International Brotherhood of Teamsters. Chauf-feurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.3. By failing to bargain in good faith with the Union.Respondent violated Section 8(a)(1) and (5) of the Act.4. By unilaterally changing the working conditions of itstruckdrivers without bargaining with the Union and absenta lawful impasse, Respondent violated Section 8(a)(5) and(I) of the Act.5. By withholding the paychecks of the truckdrivers be-cause they had filed complaints with state and local au-thorities concerning their wages, Respondent violated Sec-tion 8(a)(l) of the Act.6. By laying off Guy Bourdo and Percy Williams in thesummer of 1977 and by laying off Guy Bourdo, Percy Wil-liams, and Milan Mix in the fall of 1977, Respondent vio-lated Section 8(a)(1), (3), and (4) of the Act.7. The aforesaid practices are unfair labor practices af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require Respondent tocease and desist from further violations, to post an appro-priate notice to employees, and to offer unconditional rein-statement to Guy Bourdo, Percy Williams, and Milan Mixand make them whole for all wages lost as a result of' theunlawful discrimination, such backpay to be computed on aquarterly basis, plus interest thereon to be computed as pre-scribed in F. W. Woolworth Company. 90 NLRB 289 (1950),and Florida Stlel Corporation, 231 NLRB 651 (1977).' I willalso recommend that Respondent be ordered to bargain ingood faith with the Union as the exclusive collective-bar-gaining agent of the employees in the unit.Pursuant to Section IO(c) of the Act. I hereby issue thefollowing recommended:ORDER2Respondent, United C'ontractors Incorporated andJMCO Trucking Incorporated. Menomonee Falls. Wiscon-sin, the officers, agents. successors, and assigns of both thesecorporations, shall:I. Cease and desist from:(a) Discouraging membership in, or activities on behalfof; Teamsters "General" Local Union No. 200. affiliatedwith the International Brotherhood of' Teamsters, Chauf-feurs. Warehousemen and Helpers of America, or any otherlabor organization, by laying off its truckdrivers or by dis-criminating in regard to the hire or tenure Qf employment.or discriminating in any other manner in regard to any termor condition of employment, of any of Respondent's em-ployees in order to discourage union membership or unionor other concerted activities.(b) Withholding the wages of its employees for filinggrievances with state or local authorities or in any othermanner interfering with, restraining, or coercing employeesin the exercise of the rights guaranteed them by Section 7 ofthe Act.(c) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with the above-named Union as the exclusivebargaining representative of its truckdriver employees inthe established unit.(d) Unilaterally changing or canceling employees' wages,hours, holidays, vacations, or other terms and conditions of'employment without bargaining in good faith over saidmatters with their exclusive collective-bargaining represent-ative.(e) Laying off or otherwise discriminating against its em-ployees because they gave testimony under the Act.2. Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act.(a) Offer to Milan Mix, Guy Bourdo, and Percy Wil-liams immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make eachof them whole for any loss of earnings they may have suf-fered as the result of the discriminatory layoffs.'See, generally, Iis Plumbing & Heating Co., 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.and conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.78 I Nl I)ED (ON IRA( O()RS IN(ORP)RA E I)(h) Hlonor and enforce the lerms of the collective-har-gaining agreement with the above-namled inimon which ex-pired MaN 31. 177. until a ncw agreement is reached.(c) Bargain collectively, upon request. with the abo c-nalmed U nion with respect to the rales of pa .ages, hours.and other terms and conditions of emplo ylenlt oft' the em-ploNees in the appropriate unit, and. if an unlderstalndini isreached. emhbody such understanding in a signed agreec-ment.(d) Restore to all employees in the collective-bargainingunit all unpaid wages and other benefits established underthe aforesaid collective-bargaining agreement.(e) Preserve and, upon request, make available. fIr ex-amination and copying, all pa\roll records. social securitpayment records. timecards. personnel records and reports.and all other records necessar', to analsze the amoulnt othackpa due under the terms of this Order.(f) Post at its Menomonee Falls. Wisconsin, place ofbusiness copies of the attached notice marked "Appendi-x.C(opies of said notice, on trmlas provided hb the RegionalL)irector ftr Region 3(). after being dul signed bh Respon-dent. shall he posted hN It imediatecl upon receiptthereof: alnd be maintained b it for 6() consecut'l'e deasthereafter. ill c01nspicuous, plIaces. inclulding all pl;lces \ herenotices to emploNsees are customarilN posted. Reasonablesteps shall be taken bh Respondent to nsure thall sltidl no-tices are notl ltered, defaced, or cotred bh an' otlher atl;le-riai.(g) Notit the Regional l)irector ft(r Regi n 30. in ,rl nt-ing. within 20 days of the date of this Order. wkhat stepsRespondent has taken to complx herewithIn the eent his Order is enforced h ; Jdgnernl n ai t1 iited Sta.es('our o Appeal. he w ords in the notlice reldilg '"Po ted h Order ot theNllion.l l Iabor Rllilon Berd" h,1I rld i"POledl Pir'UA It I* dllllJugenof the I nit1ed htlte ( mllrl t N,\ppeal, }(lltlrll g alll ()[i dl .rl tlct \atltwrlaL.ahor RelLtirns Bord"79